Citation Nr: 0612594	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2002 for a grant of service connection for bilateral 
photophobia.

2.  Entitlement to an effective date earlier than June 16, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1984, from October 1986 to April 1987, and from May 
1987 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection for bilateral photophobia, 
effective from March 4, 2002, and awarded a TDIU, effective 
from June 16, 2000.  In this appeal, the veteran seeks 
earlier effective dates for both awards.

During the course of the appeal, the Board remanded the case 
in November 2004 for additional evidentiary and procedural 
development.  Following this development, the effective dates 
previously assigned for the veteran's bilateral photophobia 
and TDIU awards were confirmed in a February 2006 rating 
decision.  The case returned to the Board in March 2006 and 
the veteran now continues his appeal.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In correspondence received by VA in March 2006, the veteran 
requested to be scheduled for an in-person or videoconference 
hearing at the RO before a Veterans Law Judge.  The case is 
therefore remanded to the RO for the following development:

The RO must place the veteran's name on 
the docket for an in-person or 
videoconference hearing before a 
Veterans' Law Judge at the RO, according 
to the date of his request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

